DETAILED ACTION
Examiner acknowledges receipt of the reply filed 7/25/2022, in response to the restriction requirement mailed 5/25/2022.
Claims 1-15 are pending.  Claims 5-15 have been withdrawn from further prosecution for the reasons set forth below.
Claims 1-4 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment
Examiner notes that the notice of non-compliant reply of 8/8/2022 has been withdrawn and rendered moot.  Applicant appropriately filed the Sequence Listing on 7/25/2022.

Election/Restrictions
Applicant’s election of Group I (claims 1-4) without traverse in the reply filed on 7/25/2022 is acknowledged.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Applicant’s election of the following representative species in the reply filed on 7/25/2022 is acknowledged.
full amino acid sequence of hook core- SEQ ID NO:1 (streptavidin)
full amino acid sequence of cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal- SEQ ID NO:30
full amino acid sequence of cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal - SEQ ID NO:5 (N-terminal of Ii protein)
endocytosis signal sequence - SEQ ID NO:28
Claims 1-4 read on the elected species.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  See abstract at ll. 5 and 7.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 should be amended to recite: A hook fusion protein comprising i) [[-]] a hook core at least one cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal and/or ii) [[-]] at least one cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal; and wherein ....
Dependent claims 2-4 should be amended to recite “A [[The]] hook fusion”.
Claim 3 should be amended to recite: claim 1, wherein i) the carboxy terminal endoplasmic reticulum (ER) retention signal is K(X)KXX (SEQ ID NO:30), wherein is acid ii) the amino terminal endoplasmic reticulum (ER) retention signal ...”.Claim 4 should be amended to recite: “claim 1, further comprising an endocytosis signal, optionally wherein is acid   
Appropriate correction is required.

USPTO Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 
See claim interpretation as relating to claim 3: an amino acid sequence selected from SEQ ID NO: 5 or SEQ ID NO:14 vs. the amino acid sequence selected from.

Examiner recommends that claim 3 be amended to recite: “the [[an]] amino acid selected from the group consisting of SEQ ID NO: 5 and [[or]] SEQ ID NO:14”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hook core” in claim 1 is a relative term which renders the claim indefinite. The term “hook core” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Additionally, an applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994), quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Accordingly, when there is more than one definition for a term, it is incumbent upon applicant to make clear which definition is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112, second paragraph is appropriate. In applying the prior art, the claims should be construed to encompass all definitions that are consistent with applicant’s use of the term. See Tex. Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202, 64 USPQ2d 1812, 1818 (Fed. Cir. 2002). See M.P.E.P. §§ 2111.01 and 2173.05(a).
Claim 3 recites “the isoform of the human invariant chain”.  There is insufficient antecedent basis for the limitation “the isoform” and “the human invariant”  in the claim.  The claim should be amended to recite “an isoform of a human invariant chain”. 
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.  Examiner recommends that the claim term preferably be replaced with the term “optionally”.  Alternately, Applicant could deleted reference to SEQ ID NO:28 and insert this claim language into a new claim that depends from claim 4.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to a hook fusion protein comprising a hook core at least one cytoplasmic carboxy terminal endoplasmic reticulum (ER) retention signal and/or at least one cytoplasmic amino terminal endoplasmic reticulum (ER) retention signal; wherein the hook fusion protein is a soluble protein that localizes in the cytoplasm. Claim 2 recites wherein the hook core is a streptavidin sequence.  Claims 3 recites herein the carboxy terminal endoplasmic reticulum (ER) retention signal is K(X)KXX (SEQ ID NO:30), with X being any amino acids and/or the amino terminal endoplasmic reticulum (ER) retention signal is a fragment of the isoform of the human invariant chain of the major histocompatibility complex protein Ii, optionally wherein the fragment of the isoform of the human invariant chain of the major histocompatibility complex protein Ii has an amino acid sequence selected from SEQ ID NO: 5 or SEQ ID NO: 14.  Claim 4 recites the fusion hook protein further comprising an endocytosis signal, preferably consisting of YXXI (SEQ ID NO: 28) with X being any amino acids.
The claims encompass numerous combinations of “hook core”, “ER retention signal”, and  “endocytosis signal” thereof.  The specification does not expressly define the terms “hook core”, “ER retention signal”, and  “endocytosis signals”.
The specification states that the soluble hook protein allows controlling the localization of a given target membrane protein comprising a hook-binding domain, according to the presence or absence of a specific ligand.  The specification states that a preferred hook core is streptavidin.  A preferred C-terminal ER retention signal is SEQ ID NO:30. A preferred N-terminal is a fragment of the isoform of the human invariant chain of the major histocompatibility complex protein Ii (optionally, SEQ ID NOs: 5 and 14).  A preferred endocytosis signal is YXXI (SEQ ID NO: 28). The specification does not provide any structural guidelines (e.g., amino acid sequence structure) for other combinations of the recited variables that fall within the claim scope. For instance, some sequences may contribute to steric hindrance, differences in pH or lability and would not be suitable for bonding to the recited hook fusion protein.  Examiner further notes that the peptide sequences that include an X variable can be any amino acid- either natural or non-natural- which further contributes to the large numbers of ER retention signals and endocytosis signals.
(a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
The specification reduced to practice the three hook fusion proteins:
Ii (human invariant chain of MHC protein Ii- ER retention signal)- streptavidin
streptavidin -endocytosis signal (SEQ ID NO:28)-ER retention signal (SEQ ID NO:4) (falls within scope of SEQ ID NO:5)
 Ii (ER retention signal)- streptavidin- endocytosis signal (SEQ ID NO:28)-
streptavidin 
See Fig. 1; pp. 33 and 35. 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of combinations of “hook core”, ER retention signal”, and  “endocytosis signals” to give rise to the claimed hook fusion proteins.  However, the specification only provides guidance for combinations of 3 hook proteins: comprising streptavidin as the hook core; human invariant chain of MHC protein Ii as the N-terminal ER retention signal; SEQ ID NO:4 as the C-terminal ER retention signal, and SEQ ID NO:28 as the endocytosis signal.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., ER retention signal or endocytosis signal) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and several distinct species are given (e.g. Fig. 1), the claims lack written description because there is no disclosure of a correlation between function and structure of the components beyond those disclosed in the examples in the specification. Accordingly, there are not only many distinct components, there are also numerous combinations of components that fall within the instant claim scope to give rise to a hook fusion protein.   The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Boncompain et al. (Nature Methods 9:493-500 (2012)- cited in IDS filed 4/20/2020).
Boncompain et al. teach a retention using selective hooks (RUSH) system.  RUSH is a two-state assay based on the reversible interaction of a hook protein fused to core streptavidin and stably anchored in the donor compartment with a reporter protein of interest fused to streptavidin-binding peptide (SBP). Biotin addition causes a synchronous release of the reporter from the hook. Using the RUSH system, different transport characteristics of various Golgi and plasma membrane reporters at physiological temperature in living cells were analyzed (abstract).  As a hook in the ER, a mutant of stromal interaction molecule 1 (STIM1-NN; a type I protein) that localizes in the ER but that cannot bind microtubules and an isoform of the human invariant chain of the major histocompatibility complex (Ii; a type II protein) that has an N-terminal arginine-based motif, which retains it in the ER were used.. The hooks were fused with the core strepta-vidin in their luminal or cytoplasmic domain depending on the reporter studied.  (p. 494, Fig. 1b- 2nd hook from left). 
Accordingly, the limitations of claims 1-3 are satisfied.

Conclusion
No claims are allowed.  
Claims 1-15 are pending.  Claims 1-4 are rejected.  Claims 5-15 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654